 


110 HRES 451 EH: Directing the Committee on Standards of Official Conduct to respond to the indictment of, or the filing of charges of criminal conduct in a court of the United States or any State against, any Member of the House of Representatives by empaneling an investigative subcommittee to review the allegations not later than 30 days after the date the Member is indicted or the charges are filed. 
U.S. House of Representatives
2007-06-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
110th CONGRESS 
1st Session 
H. RES. 451 
In the House of Representatives, U. S.,

June 5, 2007
 
RESOLUTION 
Directing the Committee on Standards of Official Conduct to respond to the indictment of, or the filing of charges of criminal conduct in a court of the United States or any State against, any Member of the House of Representatives by empaneling an investigative subcommittee to review the allegations not later than 30 days after the date the Member is indicted or the charges are filed.  
 
 
Whereas on June 4, 2007, Representative William Jefferson was indicted on 16 criminal counts by a grand jury in the United States District Court for the Eastern District of Virginia; 
Whereas recent credible media accounts indicate that the Department of Justice is investigating the conduct of other Members of the House of Representatives, and these investigations may lead to further indictments; 
Whereas the One Hundred Tenth Congress, in its first day of session, strengthened the rules concerning the ethical behavior of Members of the House; 
Whereas the House has approved on an overwhelming and bipartisan basis H.R. 2316, the Honest Leadership and Open Government Act of 2007, to establish strict standards and penalties concerning the relationship between lobbyists and Members; and 
Whereas these actions by the One Hundred Tenth Congress demonstrate that illegal, unethical, or inappropriate conduct by Members of the House will not be tolerated: Now, therefore, be it 
 
That whenever a Member of the House of Representatives, including a Delegate or Resident Commissioner to the Congress, is indicted or otherwise formally charged with criminal conduct in a court of the United States or any State, the Committee on Standards of Official Conduct shall, not later than 30 days after the date of such indictment or charge— 
(1)empanel an investigative subcommittee to review the allegations; or 
(2)if the Committee does not empanel an investigative subcommittee to review the allegations, submit a report to the House describing its reasons for not empaneling such an investigative subcommittee, together with the actions, if any, the Committee has taken in response to the allegations. 
 
Lorraine C. Miller,Clerk.
